Title: To George Washington from James Lovell, 31 December 1777
From: Lovell, James
To: Washington, George



sir
Decr 31st 1777.

A Course of Disappointments has attended the printing of the Journals of Congress. Good progress was indeed making in Sepr last when Mr Aitkin had nearly finished a second Volume with December 1776. This Work he has sent out of the city of Philadelphia, and buried.
By all the Scrutiny I can make, I gain no other Knowledge about the Spot where the Books are deposited than a high probability that Frederic Bicking a paper-maker has the Care of them.
Having tarried myself in Philada after the other Delegates left it, I procured of Col: Hamilton a Security of some Waggons from Impressment for the Use of Mr Aitkin which he did not appear to me afterwards to have been spirited to make use of; and in Fact he remained in the City.
Bicking is an honest timorous Man and lives in the Neighbourhood

of John Roberts a Miller 10 Miles from Philada which Roberts is a Tory, and yet tis probable his Team brought the Journals out for Mr Aitkin.
I beg your Excellency to communicate these Circumstances to some active pensylvanian Officer, who, being acquainted with the Spot of Ground mentioned, will take a proper speedy Method of gaining the Journals & forwarding them to Lancaster or York. I imagine the Types are also buried at the same place with the Journals. They would be a valuable Acquisition at this Time, tho’ they are not absolutely necessary to carry on the Journals.
I am not insensible of the great Affairs which press your Excellency on every side; but, I really thought this Business of recovering the Journals was important enough to warrant the Freedom I now take of applying to you for Orders respecting the pursuit of it. I had intended to do this in person, but the Absence of three of my Colleagues and other Gentlemen has thrown such additional Committee Business upon me as to make it impossible to assure you, otherways than by Letter, that I am Your Excellency’s Obliged Friend & Humble Servant

James Lovell

